Citation Nr: 0636770	
Decision Date: 11/28/06    Archive Date: 12/06/06

DOCKET NO.  04-18 536	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased evaluation for vision impairment, 
currently evaluated as 30 percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1955 to August 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends, in essence, that his vision impairment 
is more disabling than currently evaluated.  He asserts that 
he can only wear his contact lenses for about 8 hours per day 
without causing more damage to the right eye, after which he 
is blind in the right eye resulting in vision problems.

After review, the Board observes that further development is 
required prior to adjudicating the veteran's claim.  In this 
regard, the Board observes that the only relevant medical 
evidence of record is a January 2003 VA eye examination 
report, which is now almost four years old.  Thus, the RO 
should afford the veteran a VA eye examination to determine 
the current severity of his disability.  

Additionally, 38 C.F.R. § 3.321(b)(1) (2006) provides that, 
where the disability picture is so exceptional or unusual 
that the normal provisions of the rating schedule would not 
adequately compensate the veteran for service-connected 
disability, then an extraschedular evaluation will be 
assigned.  If the question of an extraschedular rating is 
raised by the record or by the veteran before the Board, the 
correct course of action for the Board is to raise the issue 
and remand the matter for decision in the first instance by 
the RO.  Bagwell v. Brown, 9 Vet. App. 157, 158 (1996); Floyd 
v. Brown, 9 Vet. App. 88, 94 (1996).

In addition to the veteran's assertion above that he can only 
wear his contact lenses for about 8 hours per day, in a June 
2004 statement, the veteran's representative specifically 
cites to the provisions of 38 C.F.R. § 3.321(b)(1).  As the 
evidence raises the question of entitlement to an 
extraschedular evaluation, the Board will remand the claim 
for initial consideration by the RO.

Lastly, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2006).  

Initially, the Board observes that the veteran has not been 
provided with a VCAA notice on the raised claim for an 
increased evaluation for vision impairment on the basis of 
extraschedular criteria as set forth in 38 C.F.R. § 
3.321(b)(1).  Thus, the RO should provide this notice on 
remand.

In addition, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
provided with notice of what type of information and evidence 
was needed to substantiate his claim for an increased rating, 
but he was not provided with notice of the type of evidence 
necessary to establish an effective date for the disability 
on appeal.  Thus, corrective notice can be provided on 
remand.

Ongoing medical records should also be obtained.  38 U.S.C.A. 
§ 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. 
App. 611 (1992) (VA medical records are in constructive 
possession of the agency, and must be obtained if the 
material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  With respect to the raised claim of 
entitlement to an extraschedular rating 
for vision impairment, the RO should send 
the veteran and his representative a 
letter that complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  In addition, the 
letter should include an explanation of 
the information or evidence needed to 
establish an effective date for the 
disability on appeal, as outlined by the 
Court in Dingess/Hartman, supra.

2.  The RO should obtain VA treatment 
records dating since March 2004 from the 
VA outpatient clinic in Detroit.

3.  After all necessary development has 
been completed, the RO should schedule the 
veteran for a VA eye examination to 
determine the current severity of his 
vision impairment.  The veteran's claims 
file, to include a copy of this REMAND, 
should be made available to and reviewed 
by the examiner.  The examination report 
should reflect that such review was 
accomplished.  All necessary tests should 
be performed and all findings should be 
reported in detail.  In addition, the 
examiner should provide an opinion as to 
the extent the veteran's eye condition 
causes interference with his employment.  
The examiner should set forth the complete 
rationale for all opinions expressed and 
conclusions reached.  

4.  Thereafter, the RO should readjudicate 
the claim.  This review should reflect 
consideration of whether assignment of an 
extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is warranted based on 
the facts of this case.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
issued a supplemental statement of the 
case and given an opportunity to respond 
before the case is returned to the Board.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


